After a three-day jury trial at which the district court
                  permitted Burke to present evidence of the attorney fees that she incurred
                  and of her emotional distress, the jury awarded damages to Burke for
                  multiple types of harm, including emotional distress and incurred attorney
                  fees. The district court then denied Crowley and ALS's motion for
                  judgment as a matter of law. The district court awarded costs to Burke
                  and granted her motion for a judgment debtor's examination, of Crowley
                  and ALS but later vacated the examination.
                              Crowley and ALS now appeal and raise the following issues:
                  (1) whether the district court erred by refusing to grant Crowley and
                  ALS's motion to dismiss Burke's claims for lack of subject matter
                  jurisdiction, (2) whether the district court erred by denying Crowley and
                  ALS's renewed motion for judgment as a matter of law regarding the
                  award of attorney fees as consequential damages and emotional distress
                  damages, (3) whether the district court abused its discretion when making
                  evidentiary rulings, (4) whether the district court abused its discretion by
                  refusing to give Crowley and ALS's proposed jury instructions, (5) whether
                  the district court abused its discretion by improperly limiting Crowley's
                  closing argument, (6) whether Burke's attorney committed misconduct
                  during closing argument, and (7) whether the district court abused its
                  discretion when making a post-judgment award of costs and ordering a
                  judgment debtor's examination.'


                        'Crowley and ALS waived for consideration their appellate
                  arguments that the district court erred by submitting an improper jury
                  verdict form and by refusing to grant judgment as a matter of law on the
                  application of the Nevada State Bar's fee arbitration program rules by not
                  raising these issues before the district court. See Old Aztec Mine, Inc. v.
                  Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981). Furthermore, Crowley
                                                                     continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ea
                The district court had subject matter jurisdiction over Burke's claims
                              Crowley and ALS argue that the district court improperly
                refused to dismiss Burke's claims because they were worth less than the
                amount-in-controversy threshold for the district court's jurisdiction.
                              We review subject matter jurisdiction and a district court's
                resolution of a motion to dismiss de novo. Ogawa v. Ogawa, 125 Nev. 660,
                667, 221 P.3d 699, 704 (2009) (reviewing subject matter jurisdiction de
                novo); Buzz Stew, LLC v. City of N. Las Vegas,     124 Nev. 224, 227-28, 181
P.3d 670, 672 (2008) (reviewing the resolution of a motion to dismiss de
                novo).
                         Burke alleged sufficient damages to meet the amount-in-controversy
                         threshold for the district court's jurisdiction
                              District courts have original jurisdiction in cases where the
                amount of controversy exceeds $10,000. See generally Nev. Const. art. 6, §
                6(1); 2013 Nev. Stat., ch. 172, § 2, at 597 (former NRS 4.370(1)(a)-(b)). A
                claim for damages satisfies the jurisdictional amount in controversy
                unless "it . . . appear[s] to a legal certainty that the [damages are] worth
                less than the jurisdictional amount." Edwards v. Direct Access, LLC, 121
Nev. 929, 933, 124 P.3d 1158, 1160 (2005) (alteration in original) (internal
                quotations omitted), abrogated on other grounds by Buzz Stew, 124 Nev. at
                228 n.6, 181 P.3d at 672 n.6.




                ...continued
                and ALS make no substantive argument addressing the district court's
                denial of their motion for dismissal pursuant to NRCP 41(b). Therefore,
                this issue is non-cogent and we need not address it. See Edwards v.
                Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.M 1280, 1288 n.38
                (2006) (refusing to address a non-cogent argument).

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                            In her complaint, Burke stated two claims for legal
                malpractice against Crowley and ALS. For each claim, she sought
                compensatory damages in excess of $10,000, attorney fees, and punitive
                damages. Since Burke did not allege any facts to limit the value of the
                compensatory damages that she sought, she alleged sufficient
                compensatory damages to meet the legal certainty test. See id. Therefore,
                the district court properly denied Crowley and ALS's motion to dismiss. 2
                The district court erred by refusing to grant Crowley and ALS's renewed
                motion for judgment as a matter of law with regard to the award of
                attorney fees as consequential damages but properly denied their motion
                with regard to emotional distress damages
                            Crowley and ALS argue that the district court erred by
                denying their renewed motion for judgment as a matter of law with regard
                to Burke's recovery of attorney fees as consequential damages and
                emotional distress damages because these types of damages are not
                recoverable in a legal malpractice action.
                            Burke argues that emotional distress damages and attorney
                fees incurred when pursuing a legal malpractice claim are recoverable
                because they are a foreseeable result of the malpractice.




                      2 To the extent that the district court incorrectly relied on Burke's
                claims for attorney fees when finding that her complaint satisfied the
                jurisdictional threshold, see Royal Ins. v. Eagle Valley Constr., Inc., 110
Nev. 119, 120, 867 P.2d 1146, 1147 (1994) (holding that attorney fees and
                costs incurred in bringing a case cannot be relied upon to satisfy the
                jurisdictional threshold), its denial of Crowley and ALS's motion to dismiss
                was proper because it reached the correct result, albeit for the wrong
                reason. See Holcomb v. Ga. Pac., LLC, 128 Nev., Adv. Op. 56, 289 P.3d
188, 200 (2012).

SUPREME COURT
     OF
   NEVADA
                                                      4
(0) 1947A ce>
                              We review de novo the denial of a renewed motion for
                judgment as a matter of law and a party's eligibility to recover a particular
                type of damages.     Rd. & Highway Builders, LLC v. N. Nev. Rebar, Inc.,
                128 Nev., Adv. Op. 36, 284 P.3d 377, 380 (2012) (reviewing de novo the
                resolution of a renewed motion for judgment as a matter of law);
                Dynalectric Co. of Nev., Inc. v. Clark & Sullivan Constructors, Inc., 127
Nev. 480, 483, 255 P.3d 286, 288 (2011) (reviewing de novo a party's
                eligibility to recover a type of damages).
                              After a party has presented its case-in-chief, the district court
                may enter a "judgment as a matter of law against that party with respect
                to a claim or defense that cannot under the controlling law be maintained
                or defeated without a favorable finding on that issue." NRCP 50(a)(1).
                This standard applies to renewed motions for judgment as a matter of law.
                Nelson v. Heer, 123 Nev. 217, 223, 163 P.3d 420, 424 (2007); see also NRCP
                50(b).
                         The district court erred by denying Crowley and ALS's motion with
                         regard to the award of attorney fees as consequential damages
                              Generally, "the district court may not award attorney fees
                absent authority under a statute, rule, or contract."        Albios v. Horizon
                Cmtys., Inc., 122 Nev. 409, 417, 132 P.3d 1022, 1028 (2006). Burke
                identifies no statute or rule authorizing her to recover attorney fees as
                consequential damages in the present case. Nor does the record suggest
                that she had a contractual right to such damages. Thus, Burke cannot
                recover attorney fees as consequential damages unless an exception to the
                general rule applies.
                              "[Ns an exception to the general rule, attorney fees may be
                awarded as special damages in limited circumstances." Liu v. Christopher
                Homes, LLC, 130 Nev., Adv. Op. 17, 321 P.3d 875, 878 (2014) (internal
SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A
                 quotations omitted). Here, the record does not suggest that any of the
                 limited circumstances identified in Nevada caselaw apply. 3 See id.
                 Therefore, the district court erred by not granting judgment as a matter of
                 law against the award of attorney fees as consequential damages.
                       The district court did not err when denying Crowley and ALS's
                       motion regarding the award of emotional distress damages
                              Generally, "a claim of negligent infliction of emotional distress
                 is inappropriate in the context of a legal malpractice suit when the harm
                 resulted from pecuniary damages, even if the plaintiffs demonstrated
                 physical symptoms." Kahn v. Morse & Mowbray, 121 Nev. 464, 478, 117
P.3d 227, 237 (2005). However, "this court [has] recognized the rule that,
                 in special cases involving peculiarly personal subject matters, mental
                 anguish may be a foreseeable damage resulting from breach of contract."
                 Selsnick v. Horton, 96 Nev. 944, 946, 620 P.2d 1256, 1257 (1980); see also
                 Burrus v. Nev.-Cal.-Or. Ry., 38 Nev. 156, 162, 145 P. 926, 929 (1915)
                 (stating that "[r]ecovery for mental suffering should be limited to special
                 cases"). Thus, Nevada law does not preclude the recovery of emotional
                 distress damages for a special case, such as when harm arises from legal
                 malpractice in a highly personal representation advancing a non-
                 pecuniary interest.



                       3 Tothe extent that Burke contends that we should adopt a new
                 exception that applies to the facts of the present case, she has failed to
                 provide a compelling reason for us to diverge from established caselaw.
                 See Miller v. Burk, 124 Nev. 579, 597, 188 P.3d 1112, 1124 (2008)
                 ("[U]nder the doctrine of stare decisis, [this court] will not overturn
                 [precedent] absent compelling reasons for so doing. Mere disagreement
                 does not suffice." (citations omitted)). Thus, this argument is without
                 merit.

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                            Here, the record demonstrates that Burke retained Crowley
                and ALS for a highly personal representation to achieve a non-pecuniary
                goal: her then-husband's adoption of her son. Thus, Burke was eligible to
                recover emotional distress damages in the present case. Therefore, the
                district court properly denied Crowley and ALS's motion for judgment as a
                matter of law with regard to this issue.
                The district court did not commit reversible error when making its
                evidentiary rulings
                            Crowley and ALS argue that the district court improperly
                allowed Burke to present evidence of her emotional distress because it had
                previously dismissed her emotional distress claim. 4 They also contend
                that the district court improperly allowed Burke to present evidence of the
                attorney fees that she incurred. Finally, Crowley and ALS argue that the
                district court improperly prohibited Crowley from impeaching Burke
                during cross-examination.
                            "We review a district court's decision to admit or exclude
                evidence for abuse of discretion, and we will not interfere with the district
                court's exercise of its discretion absent a showing of palpable abuse." M. C.
                Multi-Family Dev., L.L.C. v. Crestdale Assocs., Ltd.,    124 Nev. 901, 913,
                193 P.3d 536, 544 (2008).




                      `Crowley and ALS's related argument that the law of the case
                doctrine precludes a district court from reversing its prior ruling is
                without merit because the law of the case doctrine only applies to
                appellate decisions and not prior district court orders.     See Dictor v.
                Creative Mgmt. Servs., LLC, 126 Nev. 41, 44, 223 P.3d 332, 334 (2010).

SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                       The district court did not abuse its discretion by allowing evidence of
                       Burke's emotional distress
                             Evidence that has a tendency to make a material fact more or
                 less probable is relevant and generally admissible. NRS 48.015; NRS
                 48.025(1). "A district court may reconsider a previously decided issue if
                 substantially different evidence is subsequently introduced or the decision
                 is clearly erroneous."   Masonry & Tile Contractors Ass'n of S. Nev. v.
                 Jolley, Urga & Wirth, Ltd., 113 Nev. 737, 741, 941 P.2d 486, 489 (1997).
                             In its pretrial order, the district court found that Burke failed
                 to state an emotional distress cause of action because she did not allege
                 any physical injury as a symptom of emotional distress. In making this
                 finding, the district court applied the elements of the tort of intentional
                 infliction of emotional distress. It is unclear from the record whether the
                 district court dismissed Burke's demands for emotional distress damages
                 from her legal malpractice claims or dismissed a stand-alone emotional
                 distress claim.
                             A legal malpractice claim does not require that the elements of
                 intentional infliction of emotional distress be satisfied or that a plaintiff
                 suffer physical symptoms to be eligible to recover for emotional distress.
                 See Day v. Zubel, 112 Nev. 972, 976, 922 P.2d 536, 538 (1996) (stating the
                 elements for a legal malpractice claim without identifying intentional
                 infliction of emotional distress or requiring physical symptoms of harm).
                 Thus, the district court applied an erroneous standard of law if its order
                 dismissed Burke's claim for emotional distress damages from her legal
                 malpractice claims. Therefore, if the prior order dismissed claims for
                 emotional distress damages from Burke's legal malpractice claims, the
                 district court properly reconsidered the prior order when it allowed
                 evidence of emotional distress damages.
SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A    e
                            If the prior order dismissed a stand-alone emotional distress
                claim and not emotional distress damages from Burke's legal malpractice
                claims, then evidence of her emotional distress would have remained
                relevant to the damage elements of her legal malpractice claims and thus
                admissible. Therefore, the district court did not abuse its discretion by
                admitting evidence of Burke's emotional distress that was relevant to her
                properly reinstated claim.
                      The district court abused its discretion by admitting evidence of the
                      attorney fees that Burke incurred
                            Attorney fees are not recoverable as consequential damages in
                the present case because they are not authorized as such by statute, rule,
                contract, or caselaw.   See Liu, 130 Nev., Adv. Op. 17, 321 P.3d at 878;
                Albios, 122 Nev. at 417, 132 P.3d at 1028. Thus, evidence that is only
                relevant to the issue of the attorney fees that Burke incurred in pursuing
                her legal malpractice claim is irrelevant and thus inadmissible.     See NRS
                48.015; NRS 48.025(2). Therefore, the district court abused its discretion
                by admitting this evidence.
                            To demonstrate that an error is not harmless and warrants
                reversal, a party "must show that the error affects the party's substantial
                rights so that, but for the alleged error, a different result might reasonably
                have been reached."     Wyeth v. Rowatt,   126 Nev. 446, 465, 244 P.3d 765,
                778 (2010); see also NRCP 61. Here, Crowley and ALS fail to show that
                the admission of this inadmissible evidence amounted to more than
                harmless error because they provide no analysis to suggest that this
                evidence impacted any valid claim, defense, or recoverable element of
                damages. Therefore, the improper admission of this evidence was
                harmless error and does not warrant reversal.


SUPREME COURT
        OF
     NEVADA
                                                      9
(0) I947A
                            The district court did not abuse its discretion by limiting Crowley's
                            cross-examination of Burke
                                  Before a witness may be impeached with prior inconsistent
                      statements, "a foundation must be laid by interrogating the witness
                      himself as to whether he has ever made such statements."            Mattox v.
                      United States, 156 U.S. 237, 245 (1895), quoted with approval in Reno Mill
                      & Lumber Co. v. Westerfield, 26 Nev. 332, 337, 67 P. 961, 962, rev'd on
                      other grounds, 26 Nev. 332, 346, 69 P. 899, 900 (1902).
                                  When cross-examining Burke about her prior trial testimony,
                      Crowley attempted to impeach Burke with an inconsistent, but
                      unspecified, comment that someone had purportedly made at Burke's
                      deposition. Crowley did not identify the statement or ask Burke if she
                      made it. Thus, Crowley failed to lay a proper foundation for his
                      impeachment of Burke, and the district court did not abuse its discretion
                      by refusing to allow Crowley's cross-examination on this issue. 5
                      The district court did not abuse its discretion by refusing to give Crowley
                      and ALS's proposed jury instructions
                                   Crowley and ALS argue that the district court improperly
                      refused to give seven of their proposed jury instructions. We review a
                      district court's decision regarding jury instructions for abuse of discretion
                      or judicial error.   Skender v. Brunsonbuilt Constr. & Dev. Co., 122 Nev.
1430, 1435, 148 P.3d 710, 714 (2006).



                             °To the extent that Crowley and ALS contend that the district court
                      improperly limited the cross-examination of Burke at a bench conference,
                      their argument is without merit because their failure to include a
                      transcript of the bench conference in the appellate record requires us to
                      presume that the district court acted properly. See Cuzze v. Univ. & Cmty.
                      Coll. Sys. of Nev., 123 Nev. 598, 603, 172 P.3d 131, 135 (2007).

SUPREME COURT
        OF
     NEVADA
                                                           10
(0) 1947A    mCgto4
                              A jury instruction need not be given where its substance is
                  adequately covered in other instructions.        See S. Pac. Co. v. Watkins, 83
Nev. 471, 493, 435 P.2d 498, 512 (1967). Here, Crowley and ALS omitted
                  the jury instructions that the district court gave from the appellate record.
                  We must presume that the given jury instructions adequately covered the
                  content of their jury instructions that the district court refused to give.
                  See Cuzze v. Univ. & Cmty. Coll. Sys. of Nev.,     123 Nev. 598, 603, 172 P.3d
131, 135 (2007) (observing that "we necessarily presume that the missing
                  portion supports the district court's decision"). Additionally, it is appellant
                  who "bears the responsibility of ensuring an accurate and complete record
                  on appeal." Id. at 603, 172 P.3d at 135. Therefore, we conclude that the
                  district court did not abuse its discretion by refusing to give Crowley and
                  ALS's proposed jury instructions.
                  The district court did not abuse its discretion by limiting Crowley and
                  ALS's closing argument
                              Crowley and ALS argue that the district court improperly
                  prevented Crowley from addressing the application of the bylaws of the
                  Nevada State Bar's fee arbitration program in closing argument.
                              We review a district court's regulation of closing arguments for
                  an abuse of discretion, see Manley v. State, 115 Nev. 114, 125, 979 P.2d
703, 709-10 (1999), and observe that the district court has the authority to
                  prevent an attorney from misstating the applicable law during closing
                  argument. See Scott v. State, 92 Nev. 552, 556, 554 P.2d 735, 738 (1976).
                  Here, the district court instructed Crowley not to misstate the applicable
                  law and did not prohibit him from discussing the fee arbitration program's
                  bylaws. Therefore, it did not abuse its discretion.




SUPREME COURT
        OF
     NEVADA
                                                        11
(D) 1947A    ea
                  Burke's attorney did not commit misconduct in closing argument
                              Crowley and ALS argue that Burke's attorney committed
                  misconduct by making multiple improper comments during closing
                  argument. Specifically, Burke's attorney told jurors that "[they] are the
                  voice of the community. Those are my words. I'm going to ask you to do
                  the right thing. It's what you took the oath to do. No more lawyer jokes,
                  you can go downtown now and say, hey look, I told at least one lawyer to
                  clean up." However, they did not object to these comments.
                              We review de novo "[w[hether an attorney's comments are
                  misconduct" and will only reverse a judgment for unobjected-to
                  misconduct when it constitutes "irreparable and fundamental
                  error ... that results in a substantial impairment of justice or denial of
                  fundamental rights such that, but for the misconduct, the verdict would
                  have been different." Lioce v. Cohen, 124 Nev. 1, 19-20, 174 P.3d 970, 982
                  (2008). The complaining party has the burden to demonstrate that
                  reversal is warranted. Id. at 19, 174 P.3d at 982.
                              Crowley and ALS offer no meaningful analysis and cite no
                  controlling or persuasive legal authority to support their contention that
                  Burke's attorney's comments amounted to misconduct. Therefore, this
                  issue is non-cogent and we need not address it. See Edwards v. Emperor's
                  Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006)
                  (refusing to address a non-cogent argument).
                  The district court abused its discretion when awarding costs to Burke and
                  scheduling a debtor's examination, but these abuses were harmless error
                              Crowley and ALS argue that the district court improperly
                  awarded costs to Burke and ordered a judgment debtor's examination of
                  Crowley and ALS before they had an opportunity to file a motion to retax
                  costs or to oppose the judgment debtor's examination.
SUPREME COURT
        OF
     NEVADA
                                                       12
(0) 1947A    eo
                            We review an award of costs for an abuse of discretion.      Vill.
                Builders 96, L.P. u. U.S. Labs., Inc., 121 Nev. 261, 276, 112 P.3d 1082,
                1092 (2005). Since a judgment debtor's examination is a proceeding upon
                which a judgment debtor provides information about his or her assets,
                NRS 21.270(1), it is a discovery issue whose resolution we review for an
                abuse of discretion. See Club Vista Fin. Servs., L.L.C. v. Eighth Judicial
                Dist. Court, 128 Nev., Adv. Op. 21, 276 P.3d 246, 249 (2012). An abuse of
                discretion can occur when a district court disregards controlling law.
                Bergmann v. Boyce, 109 Nev. 670, 674, 856 P.2d 560, 563 (1993).
                      The district court abused its discretion by prematurely awarding
                      costs, but this was harmless error
                            A party has three days to file a motion to retax after it has
                been served with a motion for costs. NRS 18.110(4). Before the time
                expired for Crowley and ALS to file their motion to retax costs, the district
                court awarded costs to Burke. However, the district court revised its
                award of costs after Crowley and ALS filed their motion.
                            Since it awarded costs to Burke before Crowley and ALS's
                time to respond had expired, the district court abused its discretion by
                disregarding NRS 18.110(4). However, this was harmless error because
                the district court reduced its award in response to Crowley and ALS's
                subsequent motion to retax costs. See NRCP 61.
                      The district court abused its discretion by ordering a judgment
                      debtor's examination, but this was harmless error
                            Except as otherwise provided for by court rules, a party in the
                Tenth Judicial District Court has ten days after being served with a
                motion to file an opposition. 10 JDCR 15(9). Here, the district court
                issued an order scheduling a judgment debtor's examination less than ten
                days after Burke served a copy of the motion for a judgment debtor's

SUPREME COURT
     OF
   NEVADA
                                                     13
(0) 1947A e
                    examination on Crowley and ALS. Therefore, the district court abused its
                    discretion by granting this motion before Crowley and ALS's time to
                    respond had expired. See 10 JDCR 15(9); see also Bergmann, 109 Nev. at
                    674, 856 P.2d at 563. However, this abuse was harmless because the
                    district court vacated its order• scheduling the judgment debtor's
                    examination before the examination was held. See NRCP 61.
                    Conclusion
                                 The district court properly denied Crowley and ALS's motion
                    to dismiss because it had subject matter jurisdiction over Burke's claims.
                    However, it erred by refusing to grant judgment as a matter of law against
                    the award of attorney fees as consequential damages but properly refused
                    to grant judgment as a• matter of law against the award of emotional
                    distress damages. While the district court properly admitted evidence of
                    Burke's emotional distress and limited Crowley's cross-examination of
                    Burke, it abused its discretion by admitting evidence of the attorney fees
                    that Burke incurred. However, this abuse was harmless error.
                                 The district court also properly refused to give Crowley's
                    proposed jury instructions and did not abuse its discretion by instructing
                    Crowley not to make misstatements of law. Burke's attorney did not
                    commit misconduct in closing argument because he did not improperly
                    appeal to the jury's emotions or urge it to ignore the evidence. Finally, the
                    district court abused its discretion by awarding costs to Burke and
                    scheduling a judgment debtor's examination of Crowley and ALS before
                    their time to respond expired. However, these abuses were harmless
                    because the district court subsequently modified its award of costs and
                    vacated the order scheduling the judgment debtor's examination. Thus,
                    the district court's judgment is proper except for the award of attorney

SUPREME COURT
       OF
     NEVADA
                                                         14
(0) 1947A 914e4).
                 fees as consequential damages, which is unsupported by our governing
                 law. 6 Therefore, we
                             ORDER the judgment of the district court AFFIRMED IN
                 PART AND REVERSED IN PART.




                                                                                 J.
                                                  Pickering



                 cc: Chief Judge, Tenth Judicial District Court
                      Hon. Robert E. Estes, Senior Judge
                      Carolyn Worrell, Settlement Judge
                      American Legal Services
                      Martin G. Crowley
                      Bradley Drendel & Jeanney
                      Churchill County Clerk




                        °We have considered the parties' remaining arguments and conclude
                 that they are without merit.

SUPREME COURT
        OF
     NEVADA
                                                    15
(0) 1947A    e